DETAILED ACTION

Withdrawal of Previous Office Action
The previous Non-Final Office Action in the present application, mailed 2/11/2021, has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1, lines 5-6, “an substantially” appears 
Claim 1, line 7: “vehicle,” appears instead of “vehicle.” 
Claim 1, lines 2 and 4: claim limitations begin with lower case letters, not uppercase letters, since the claim, when combined with “We claim:” is to form a complete grammatical sentence, thus capitalization within the body of the claim is, in general, misplaced (acronym would be exceptions to this, of course) 
Claim 4, the same applies: all limitations are to begin with lowercase letters, not uppercase letters.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification indicates that a mathematical algorithm is used to actually accomplish the goal of the 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification indicates that a mathematical algorithm is used to actually accomplish the goal of the invention (see p. 5, lines 4-5), yet the specification does not disclose the specific mathematical steps of the algorithm.  It appears that without the algorithm, the invention cannot be practiced.  Consequently, the application fails to satisfy the enablement requirement. 
The factors discussed in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (A), the claims recite "a method of measuring the total toe angle between the wheels of a vehicle axle" in combination with additional features such as use of a laser and an aligned target.  With regard to (B), the nature of the invention appears to be measurements of distances between laser spot locations on the target and a fiducial mark on the target, combined with a subsequent calculation to arrive at the total toe angle.  With regard to (C), the prior art appears to recognize the features of conventional optical systems for toe angle measurement.  With regard to (D), an ordinarily skilled artisan would be a person with a Ph.D. or other advanced degree in automotive engineering, and/or five years working in the field of automotive engineering and optical alignment or use of optical surveying instruments.  With regard to (E), while features of conventional alignment assemblies appear to be known known, the additional features needed to devise an algorithm and/or program a processor to accomplish the "measuring the total toe angle" aspect in combination with the obtained measurements, particularly “using said measurements to calculate said toe angle between said first side wheel and said second side wheel of said axle” do not appear to be predictable; such calculations do not appear to be covered in typical classes in Geometry, or Mechanical Drawing, or even in an automotive engineering curriculum.  Moreover, with regard to (F), the inventors have given little guidance to accomplish an essential feature of the invention to accomplish the calculation of the toe angle based on the measurements as portrayed in the drawings. 
Furthermore, with regard to (G) the dearth of detail in the drawings with regard to how the measurement values define a value for a toe angle weighs toward a finding that no working examples exist.  Finally, in view of the other factor cited above, the quality of the specification, and the level of detail provided in the drawings, the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be excessive.  Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, as just discussed in connection with the Wands factors. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tow angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "said wheel’s center disc" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "said wheel’s lugs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner bore" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the total toe angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the center" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the measurement scales" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said axle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said axle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the laser beam" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the approximate distance" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said front position" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first side front laser dot position" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said laser beam" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axis" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second side laser front dot position" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a substantially centered marking" in lines 18-19.  Such a feature has already been recited in lines 2-3; is this the same substantially centered marking, or a second substantially centered marking?  This ambiguity renders the claim indefinite.
Claim 4 recites the limitation "the center" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said measurement scales" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said axle" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a laser emitter" in line 22.  Such a feature has already been recited in line 6; is this the same laser emitter, or a second laser emitter?  This ambiguity renders the claim indefinite. 
Claim 4 recites the limitation "said laser beam" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axis" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the approximate distance" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said laser emitter" in line 24.  Is this to be the laser emitter of line 6, or the laser emitter of line 22?
Claim 4 recites the limitation "said rear position" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first side rear laser dot position" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said laser emitter" in line 26.  Is this to be the laser emitter of line 6, or the laser emitter of line 22?
Claim 4 recites the limitation "said laser emitter" in line 28.  Is this to be the laser emitter of line 6, or the laser emitter of line 22?
Claim 4 recites the limitation "said laser beam" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axis" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second side rear laser dot position" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said laser emitter" in line 31.  Is this to be the laser emitter of line 6, or the laser emitter of line 22?
Claim 4 recites the limitation "said measurements" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said toe angle" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said axle" in line 34.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the specific details of the mathematical algorithm to be used to determine the total toe angle between the steer wheels (see specification, p. 5, lines 4-5).  The specification indicates that a mathematical algorithm is used to actually accomplish the goal of the invention, yet the specification does not disclose the specific mathematical steps of the algorithm. 

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645